DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
2.	Applicant’s arguments (see pages 12-20), filed on the 10th of March, 2021, with respect to the rejection(s) of Claims 1-10 and 22 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0345292 A1 to Ljung et al. (Ljung), in view of Publication No.: US 2018/0092158 A1 to Lee et al. (Lee), Claim 11 under 35 U.S.C. 103 as being unpatentable over Ljung, in view of Lee and further in view of Publication No.: US 2015/0319734 A1 to Zhang, Wanqiang (Zhang), Claims 13-17 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0345292 A1 to Ljung et al. (Ljung), in view of Publication No.: US 2018/0176883 A1 to Fujishiro et al. (Fujishiro), Claim 18 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0345293 A1 to Diachina et al. (Diachina), in view of Publication No.: US 2017/0048842 A1 to Han et al. (Han) and Claims 19-21 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2018/0176883 A1 to Fujishiro et al. (Fujishiro), in Fujishiro2) have been fully considered and are persuasive.  Therefore, the above rejection(s) have been withdrawn. 
Regarding Independent Claims 12 and 24, applicant's arguments (see pages 27-29) filed on the 10th of March, 2021 have been fully considered but they are not persuasive. 
Regarding Independent Claims 12 and 24, applicant(s) argued that the cited reference on record does not disclose ‘an indication that the communication apparatus supports eDRX, to a core network communication node’, in response to applicant’s argument, the examiner respectfully disagrees.
Lee reference discloses an indication that the communication apparatus supports eDRX, to a core network communication node (Fig. 7, ‘for instance, the power preference indication message may indicate ‘lower power consumption’ for preference for eDRX. Upon receiving the power preference indication message from the UE, in step S201, the eNB may request eDRX operation of the UE to CN. In step S202, the CN may transmit an eDRX response to the eNB’, Col. 11, ll 60-67; see also Col. 13, ll 11-16; NOTE: As underlined above, Fig. 7, in step S201, eNB request eDRX operation of the UE to CN and in step S202, CN transmit an eDRX in response to the eNB request in step S201, the CN transmitting eDRX in response to eNB request basically denotes eNB supports eDRX and thus allows data exchanged between eNB and UE).
Thus, the cited reference on record discloses the above argued claim limitation(s). 

Allowable Subject Matter
3.	Claims 1-11 and 13-22 are allowed.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 12 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No.: US 10,736,171 B2 Lee et al. (Lee).
	As to Claims 12 and 24, Lee discloses a communication apparatus for operating at least one cell of a cellular communication system, the communication apparatus comprising:
a controller (Fig. 8, ‘processor 810’) and 
a transceiver (Fig. 8, ‘transceiver 830’); 
wherein the controller is configured: 
providing support for the use of extended discontinuous reception, eDRX, by a communication device in the cell (‘if the serving cell or the serving PLMN supports eDRX, in step S200, the UE may transmit a power preference indication message to inform the eNB that the UE has preference for eDRX’, Col. 11, ll 58-60); and 
to control the transceiver to provide an indication that the communication apparatus supports eDRX, to a core network communication node (Fig. 7, ‘for instance, in step S201, the eNB may request eDRX operation of the UE to CN. In step S202, the CN may transmit an eDRX response to the eNB’, Col. 11, ll 60-67; see also Col. 13, ll 11-16; NOTE: As underlined above, Fig. 7, in step S201, eNB request eDRX operation of the UE to CN and in step S202, CN transmit an eDRX in response to the eNB request in step S201, the CN transmitting eDRX in response to eNB request basically denotes that eNB supports eDRX and thus allows data exchanged between eNB and UE).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463